
	
		I
		112th CONGRESS
		1st Session
		H. R. 1116
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2011
			Mr. Nadler (for
			 himself, Mr. Frank of Massachusetts,
			 Ms. Baldwin,
			 Mr. Polis,
			 Mr. Cicilline,
			 Mr. Conyers,
			 Ms. Pelosi,
			 Mr. Hoyer,
			 Mr. Larson of Connecticut,
			 Mr. Ackerman,
			 Ms. Bass of California,
			 Ms. Berkley,
			 Mr. Berman,
			 Mr. Blumenauer,
			 Mr. Brady of Pennsylvania,
			 Mrs. Capps,
			 Mr. Capuano,
			 Ms. Castor of Florida,
			 Ms. Clarke of New York,
			 Ms. Chu, Mr. Cleaver, Mr.
			 Connolly of Virginia, Mr.
			 Courtney, Mr. Crowley,
			 Mr. Davis of Illinois,
			 Mrs. Davis of California,
			 Ms. DeGette,
			 Ms. DeLauro,
			 Mr. Deutch,
			 Mr. Doyle,
			 Ms. Edwards,
			 Mr. Ellison,
			 Mr. Engel,
			 Ms. Eshoo,
			 Mr. Farr, Mr. Fattah, Mr.
			 Filner, Ms. Fudge,
			 Mr. Garamendi,
			 Mr. Grijalva,
			 Mr. Gutierrez,
			 Mr. Hastings of Florida,
			 Mr. Heinrich,
			 Mr. Higgins,
			 Mr. Himes,
			 Mr. Hinchey,
			 Ms. Hirono,
			 Mr. Holt, Mr. Honda, Mr.
			 Israel, Mr. Jackson of
			 Illinois, Ms. Jackson Lee of
			 Texas, Ms. Eddie Bernice Johnson of
			 Texas, Mr. Johnson of
			 Georgia, Mr. Keating,
			 Mr. Kucinich,
			 Ms. Lee of California,
			 Mr. Lewis of Georgia,
			 Ms. Zoe Lofgren of California,
			 Mrs. Lowey,
			 Mr. Lynch,
			 Mrs. Maloney,
			 Mr. Markey,
			 Ms. Matsui,
			 Ms. McCollum,
			 Mr. McDermott,
			 Mr. McGovern,
			 Mr. Meeks,
			 Mr. George Miller of California,
			 Ms. Moore,
			 Mr. Moran,
			 Mr. Murphy of Connecticut,
			 Mrs. Napolitano,
			 Ms. Norton,
			 Mr. Olver,
			 Mr. Pallone,
			 Mr. Pastor of Arizona,
			 Mr. Payne,
			 Mr. Peters,
			 Ms. Pingree of Maine,
			 Mr. Price of North Carolina,
			 Mr. Quigley,
			 Mr. Rangel,
			 Mr. Rothman of New Jersey,
			 Ms. Roybal-Allard,
			 Ms. Linda T. Sánchez of California,
			 Mr. Sarbanes,
			 Ms. Schakowsky,
			 Mr. Schiff,
			 Mr. Scott of Virginia,
			 Mr. Serrano,
			 Mr. Sherman,
			 Mr. Sires,
			 Ms. Slaughter,
			 Ms. Speier,
			 Mr. Stark,
			 Mr. Tierney,
			 Mr. Tonko,
			 Mr. Towns,
			 Ms. Tsongas,
			 Mr. Van Hollen,
			 Ms. Velázquez,
			 Ms. Wasserman Schultz,
			 Mr. Waxman,
			 Mr. Weiner,
			 Mr. Welch,
			 Ms. Woolsey,
			 Mr. Wu, and
			 Mr. Yarmuth) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To repeal the Defense of Marriage Act and ensure respect
		  for State regulation of marriage.
	
	
		1.Short titleThis Act may be cited as the
			 Respect for Marriage
			 Act.
		2.Repeal of section
			 added to title 28, United States Code, by section 2 of the Defense of Marriage
			 ActSection 1738C of title 28,
			 United States Code, is repealed, and the table of sections at the beginning of
			 chapter 115 of title 28, United States Code, is amended by striking the item
			 relating to that section.
		3.Marriage
			 recognitionSection 7 of title
			 1, United States Code, is amended to read as follows:
			
				7.Marriage
					(a)For the purposes of any Federal law in
				which marital status is a factor, an individual shall be considered married if
				that individual’s marriage is valid in the State where the marriage was entered
				into or, in the case of a marriage entered into outside any State, if the
				marriage is valid in the place where entered into and the marriage could have
				been entered into in a State.
					(b)In this section,
				the term State means a State, the District of Columbia, the
				Commonwealth of Puerto Rico, or any other territory or possession of the United
				States.
					.
				
		
